internal_revenue_service number release date index number ---------------------------------------- -------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-164617-05 date date re ---------------------------- legend grantor spouse trust trustee accountant date date date date child child child dollar_figurex dollar_figurey year year year year year year year year policy policy --------------------- ---------------------- ------------------------------------------------------ ---------------------- ----------------- -------------------------- ------------------------- -------------------------- -------------------------- -------------------- -------------------- ---------------- --------- ----------- ------- ------- ------- ------- ------- ------- ------- ------- -------------------------------- ------------------------ plr-164617-05 dear -------------------------- sec_301 of the procedure and administration regulations and sec_2632 of the internal_revenue_code to elect not to have the automatic allocation rule_of sec_2632 to apply to a_trust facts this is in response to correspondence requesting an extension of time under on date grantor established trust an irrevocable_trust for the benefit spouse and their children child child and child the trustee of trust is trustee trust owns insurance policies pursuant to part one article second of trust during grantor’s lifetime trustee is to accumulate income and add any accumulated income to principal if spouse is living at grantor’s death trust further provides that one-half of the income is to be distributed to spouse and one-half is to be distributed per stirpes to grantor’s issue spouse is granted an inter_vivos power to appoint trust’s income and a testamentary power to appoint trust’s principal to any one or more individuals in the class consisting of grantor and grantor’s issue as defined in trust agreement upon spouse’s death any remaining balance of trust is to be distributed to grantor’s then living issue as defined in the trust agreement per stirpes unless they are under age if any issue has not attained the age of their portion will be retained in trust income is to be distributed at the trustee’s discretion until an issue attains the age of after an issue attains the age of the trustee is to distribute all of the income to that issue at least quarterly principal is to be distributed at the trustee’s discretion for support maintenance in reasonable comfort health and education when the issue turns thirty trustee is to distribute one-third of the balance of the trust at the issue’s thirty-fifth birthday trustee is to distribute one-half of the balance of the trust when the issue reaches age the trustee is to distribute the remaining principal and the trust terminates part two article v provides that at the time of gift by the grantor to trust spouse has a right to withdraw dollar_figurex and child child and child each have a right to withdraw dollar_figurey on date trust purchased policy and on date trust purchased policy in years grantor made gifts to trust since year grantor and spouse engaged accountant to provide accounting and tax_advice and to prepare tax returns grantor and spouse believed that accountant was preparing all necessary tax returns due to a miscommunication between grantor and accountant form sec_709 united_states gift and generation-skipping tax returns were not filed for years grantor and spouse were unaware of the need to report gifts and make certain elections including the election to split_gifts under sec_2513 on date grantor and spouse filed form sec_709 plr-164617-05 for year sec_2 and no form_709 was filed for year grantor and spouse have not yet filed form sec_709 for year sec_5 and grantor and spouse intend to file the returns once they receive this private_letter_ruling from the service grantor and spouse request that they be granted an extension of time under sec_301 9100with respect to transfers to trust in year and to make the election under sec_2632 not to have the automatic allocation rule_of sec_2632 apply to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain federal estate_tax or state death_tax and charitable deductions sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that a the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons i before the date that the individual attains age ii on or before one or more dates specified in the trust instrument that will occur before the date that such individual attains age or iii upon the occurrence of an event that in accordance with regulations prescribed by the secretary may reasonably be expected to occur before the date that such individual attains age plr-164617-05 sec_2632 provides that an individual may elect to have this subsection not apply to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-164617-05 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a gst_trust is defined in sec_2632 in general as any trust that could have a generation-skipping_transfer a_trust is a gst_trust unless it meets one of the exceptions described in sec_2632 through vi where a sufficient possibility exists based on the statutory criteria that the trust corpus will not be distributed to lower generations based upon the facts submitted and the representations made none of the exceptions in sec_2632 apply to trust and accordingly trust is a gst_trust for purposes of sec_2632 further we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor and spouse are granted an extension of time of days from the date of this letter to make the election out of the automatic allocation of gst_exemption under sec_2632 for the transfers to trust in year sec_5 and accordingly trust will not be treated as a gst_trust within the meaning of sec_2632 the elections should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-164617-05 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures sincerely william p o’shea associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copy of this letter
